RENDERED: SEPTEMBER 10, 2021; 10:00 A.M.
                         TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2021-CA-0515-WC

MARIA JIMENEZ                                                        APPELLANT


                  PETITION FOR REVIEW OF A DECISION
v.              OF THE WORKERS’ COMPENSATION BOARD
                        ACTION NO. WC-14-73573


LAKSHMI NARAYAN
HOSPITALITY GROUP LOUISVILLE;
HONORABLE JONATHAN R.
WEATHERBY, ADMINISTRATIVE
LAW JUDGE; AND WORKERS’
COMPENSATION BOARD                                                    APPELLEES


                                   OPINION
                                  REVERSING

                                  ** ** ** ** **

BEFORE: ACREE, COMBS, AND MAZE, JUDGES.

COMBS, JUDGE: This case involves the reopening of a claim in a Workers’

Compensation case. Maria Jimenez, the Appellant, appeals from an opinion of the

Workers’ Compensation Board that reversed an Administrative Law Judge’s award

on the ground that it was barred by res judicata. After our review, we reverse.
                 On September 22, 2015, Jimenez filed a Form 1011 in the underlying

claim alleging that she injured her head, neck, left shoulder, and back on June 6,

2014, when she “[s]lipped & fell while cleaning bathroom, hit head & lost

consciousness.” At that time, Jimenez was employed as a housekeeper by the

Appellee, Lakshmi Narayan Hospitality Group Louisville (Holiday Inn).

                 The claim was litigated. At the June 20, 2016, Benefit Review

Conference (BRC), the parties stipulated that “Plaintiff sustained a work-related

injury or injuries on 6/6/14,” that no temporary total disability (TTD) benefits had

been paid, and that the defendant-employer had paid $11,322.43 in medical

expenses.

                 On May 1, 2017, Chief Administrative Law Judge (CALJ) Douglas

Gott rendered an opinion and order in the underlying claim, awarding Jimenez

TTD benefits as follows in relevant part:

                        There is no medical evidence of permanent injuries
                 so there is no basis for an award of permanent income
                 benefits. However, [Jimenez] claims temporary total
                 disability benefits . . . . Plaintiff relies on Dr. Lisner,
                 who the records show took her off work from August 15,
                 2014 through April 22, 2015; the Defendant relies on Dr.
                 Best, who did not believe her to have ever been
                 temporarily totally disabled.

                        The ALJ relies on Dr. Lisner to find Jimenez is
                 entitled to TTD from August 15, 2014 through April 22,
                 2015.

1
    Application for Resolution of Injury Claim.

                                                  -2-
                     Because Jimenez does not have a permanent
              injury, or otherwise have evidence to support the need for
              permanent income benefits,[2] no such award will be
              made. F.E.I. Installation, Inc. vs. Williams, 214 S.W.3d
              313 (Ky. 2007).

                       It is therefore ordered Jimenez shall recover TTD
              . . . from August 15, 2014 through April 22, 2015, with
              interest at 12% per annum. Jimenez’s claims for future
              medical or income benefits are dismissed.

              Neither party appealed. On July 25, 2019, Jimenez filed a Form MTR

(motion to reopen) on the ground of change of disability as shown by objective

medical evidence, reciting as follows in relevant part:

                    3.) Since May 1, 2017, the Plaintiff has received
              treatment at the Family Health Center in Louisville
              where she was diagnosed with cervicalgia and depressive
              disorder . . . Ultimately, Plaintiff was referred to
              Leatherman Spine where she was seen on April 24, 2018
              and received a diagnosis of cervical disc disease.

                    4.) Plaintiff was evaluated by Dr. Robert Byrd on
              February 25, 2019 and his report is attached to this
              Motion. Dr. Byrd has diagnosed cervical spondylosis and
              indicates that her condition has worsened from what it
              was in May of 2017.[3]



2
  In the September 5, 2019, Order granting Jimenez’s motion to reopen, infra, CALJ Gott noted
that the original opinion should have read as follows: “Because Jimenez does not have a
permanent injury, or otherwise have evidence to support the need for permanent medical
benefits . . . .” (Emphasis added.)
3
  Jimenez explains in her petition for review that she had to obtain another evaluation from Dr.
Gregory Nazar, whose report she filed because Dr. Byrd refused to comply with the fee schedule
for his deposition (which Holiday Inn attempted to schedule on cross-examination). By order
entered February 14, 2020, the ALJ granted Holiday Inn’s motion to strike Dr. Byrd’s report.

                                              -3-
In her accompanying affidavit, Jimenez maintained that her condition had

deteriorated since May 1, 2017, and that her pain level had increased.

             On July 30, 2019, Holiday Inn filed a response and objection.

Holiday Inn submitted that Jimenez’s motion to reopen should “be dismissed based

upon the CALJ’s previous findings, including the finding that the Plaintiff had not

sustained a permanent injury, and the principle of res judicata.”

             By order entered on September 5, 2019, CALJ Gott granted Jimenez’s

motion, having determined that she made a prima facie case for reopening as

follows in relevant part:

                    The CALJ recognizes Defendant’s res judicata
             argument, but, mindful of Newburg v. Cash, 854 S.W.2d
             791 (Ky. 1993), will allow the parties to argue before an
             ALJ whether or not Plaintiff can seek benefits for a
             permanent injury on reopening after having claims for
             permanent income and future medical benefits dismissed
             in the original action. Plaintiff is entitled to pursue her
             claim of the subsequent development of work related
             depression, and that is further reason to permit her
             accompanying attempt to prove she can maintain a claim
             for worsening of her physical injuries.

                    Plaintiff’s motion to reopen, as to a prima facie
             case to proceed with assignment to an administrative law
             judge for decision on the merits, is sustained.

                    (As an incidental matter, the CALJ recognizes an
             error in his 2017 Opinion. The last paragraph of page
             one should read “. . . evidence to support the need for
             future medical benefits . . .” instead of “evidence to
             support the need for permanent income benefits . . .”[ )].


                                         -4-
                The reopened case was assigned to ALJ Weatherby and was litigated.

On December 10, 2020, ALJ Weatherby entered an opinion and order finding that

res judicata was inapplicable, that Jimenez had sustained her burden on

reopening, and that she had established a worsening of her condition. The ALJ

found Jimenez to be credible and awarded permanent partial disability (PPD)

benefits based upon the 4% impairment rating assigned by Dr. Nazar -- as well as

medical expenses that might reasonably be required for the cure and relief from

the effects of the work-related injury.

                Holiday Inn filed a petition for reconsideration on various grounds.

By order entered on January 6, 2021, ALJ Weatherby issued an Amended

Opinion, Award, and Order, which provides as follows:

                       12. The ALJ finds that KRS[4] 342.125 renders the
                doctrine of res judicata inapplicable in this instance
                because the medical evidence that the ALJ finds
                persuasive indicates that the full nature of the Plaintiff’s
                injury was not known at the time of the award of
                temporary total disability in May of 2017.

                       ...

                       14. The ALJ finds that Dr. Nazar credibly related
                a portion of the Plaintiff’s permanent impairment to the
                work incident and that the matter was therefore properly
                reopened for a worsening of condition. The ALJ finds
                that because the relationship between the work incident
                and the Plaintiff’s impairment was not clear to Dr. Lisner
                at the time of the initial award of temporary total

4
    Kentucky Revised Statutes.

                                            -5-
            disability and because Dr. Nazar has provided clarity to
            that issue, the matter was properly reopened. The ALJ
            finds that the same principles apply to the requirement
            for compulsory joinder.

                   ...

                   19. The ALJ finds that the testimony of the
            Plaintiff was credible and convincing with regard to the
            ongoing problems that she has experienced after the work
            injury. The credible testimony of the Plaintiff has lent
            credibility to the opinion of Dr. Nazar who has opined
            that the Plaintiff suffered a 4% whole person impairment
            for the work injury and issued restrictions including no
            lifting, carrying, pushing, or pulling objects greater than
            25 pounds, to avoid repetitive movements with the neck,
            and to avoid repetitive neck extension activities.

                   20. The opinion of Dr. Nazar is also supported by
            the diagnostic imaging upon which his opinion is at least
            partially based. When viewing this credible assessment
            from Dr. Nazar and comparing it to the earlier Opinion
            and Award issued by ALJ Gott, it is clear that the
            Plaintiff has sustained a worsening of condition as
            established by objective medical findings including
            diagnostic imaging.

            Holiday Inn appealed to the Workers’ Compensation Board. By

opinion entered on April 9, 2021, the Board reversed and remanded the claim to

the ALJ with direction “to dismiss this reopening as barred by res judicata.” The

Board explained that:

            KRS 342.125 provides, in pertinent part, as follows:

                   (1) Upon motion by any party or upon an
                   administrative law judge’s own motion, an
                   administrative law judge may reopen and

                                        -6-
     review any award or order on any of the
     following grounds:

           (a) Fraud;

           (b) Newly-discovered evidence which
           could not have been discovered with
           the exercise of due diligence;

           (c) Mistake; and

           (d) Change of disability as shown by
           objective medical evidence of
           worsening or improvement of
           impairment due to a condition caused
           by the injury since the date of the
           award or order.

     (2) No claim which has been previously
     dismissed or denied on the merits shall be
     reopened except upon the grounds set forth
     in this section.

      We find the express and unambiguous language
of KRS 342.125(2) controls. Jimenez’s original claim
was previously dismissed on the merits as the ALJ
found no evidence of a permanent injury. In addition,
the ALJ considered the issue of entitlement to future
medicals pursuant to FEI Installations v. Williams
214 S.W.3d 313 (Ky. 2007) and determined an award
of future medicals were [sic] not appropriate.
Therefore the award was only for a limited period of
TTD only and no permanent benefits of any type were
awarded. The award was for a specific closed period
of time. Therefore, this claim is not subject to a
reopening based upon a “Change of disability as
shown by objective medical evidence of worsening . . .
of impairment due to a condition caused by the injury
since the date of the award or order.”


                         -7-
                  We find Jimenez’s arguments are flawed.
            Considering the ALJ’s determination as to permanency in
            the May 17, 2017 Opinion and Order dismissing
            Jimenez’s claim, the fact that more recent medical
            evidence may support a conclusion that the [sic] her neck
            condition has deteriorated since that time, does not
            constitute sufficient grounds for reopening. Neither is
            the fact her condition allegedly has become “medically
            viable” or that a physician is now apparently willing to
            provide favorable testimony regarding permanency.

                   In 2017, the injuries to Jimenez’s neck as alleged
            in the original application for benefits were determined
            by the CALJ to not have caused a permanent condition.
            Rather, the CALJ held Jimenez’s injuries and any
            residuals were only temporary. . . . That determination
            was not appealed. Accordingly, as argued by Holiday
            Inn, the CALJ’s decision, with regard to permanency
            of any cervical condition, now long since final, is
            subject to the doctrine of res judicata.

                   In this instance, we treat the doctrine of res
            judicata as a legal concept involving issue preclusion.
            Except as otherwise authorized under KRS 342.125,
            when an issue is fully and extensively litigated and a
            decision is reached upon the merits by the ALJ, and not
            challenged via an appeal, the issue becomes res judicata
            and law of the case. E.F. Prichard Co. v. Heidelburg
            Brewing Co., 314 Ky. 100, 234 S.W.2d 486 (1950);
            Stewart v. Sizemore, Ky., 332 S.W.2d 281 (1960). In
            order for res judicata to be applicable, there must be
            identity of the parties, identity of the facts, and identity of
            the issues leading to a final decision on the merits. BTC
            Leasing, Inc. v. Martin, Ky. App., 685 S.W.2d 191
            (1984). That is exactly what we face here. As a matter
            of law, therefore, relitigation of the underlying issue of
            permanency under the auspices of KRS 342.125 is
            precluded.

(Underline original and bold-face emphases added.)

                                         -8-
             Furthermore, the Board found nothing to convince it that the CALJ’s

determination as to permanency was substantially induced by a misconception.

“The evidence pertaining to permanency did not exist and the CALJ, as fact-finder,

based his dismissal on substantial evidence of record. . . . That finding is now res

judicata.”

             Jimenez appeals. The sole issue on appeal is whether under KRS

342.125(1)(d) and (2) a claimant can open a prior workers’ compensation claim in

which no PPD was awarded. Holiday Inn contends that the Board’s determination

that the reopening was barred by res judicata is consistent with KRS 342.125 and

controlling caselaw regarding temporary injuries. We disagree. Instead, we agree

with Jimenez that the Board erred in its analysis and that nothing in KRS

342.125(1)(d) or (2) precludes reopening a claim where no PPD was awarded.

             “The Court of Appeals conducts a review of the Board with the

purpose of ‘[correcting] the Board only where the Court perceives the Board has

overlooked or misconstrued controlling statutes or precedent, or committed an

error in assessing the evidence so flagrant as to cause gross injustice.’” Jolly v.

Lion Apparel, Inc., 621 S.W.3d 411, 417 (Ky. 2021) (quoting W. Baptist Hosp. v.

Kelly, 827 S.W.2d 685, 687-88 (Ky. 1992)). We are constrained to conclude that a

flagrant error has occurred in this case.




                                            -9-
            KRS 342.125(1) permits an ALJ to reopen a claim on the following

grounds:

            (a) Fraud;

            (b) Newly-discovered evidence which could not have
            been discovered with the exercise of due diligence;

            (c) Mistake; and

            (d) Change of disability as shown by objective medical
            evidence of worsening or improvement of impairment
            due to a condition caused by the injury since the date of
            the award or order.

            KRS 342.125(2) governs the reopening of a claim which has been

dismissed and provides that: “No claim which has been previously dismissed or

denied on the merits shall be reopened except upon the grounds set forth in this

section.” (Emphasis added.) The Board determined that the “express and

unambiguous language of KRS 342.125(2) controls.” We agree that it does.

However, we believe that the Board misconstrued the statute and erred in holding

that Jimenez’s claim is not subject to reopening because her original award was

only for a period of TTD benefits and was not appealed.

            Jimenez reopened her claim as authorized by KRS 342.125(2) based

upon the very grounds set forth in KRS 342.125(1)(d). Nothing in the plain

language of KRS 342.125(2) precludes reopening a TTD award. “When

interpreting the language in a statute, we are to assume that the General Assembly



                                       -10-
intended the statute to mean exactly what it says.” Witt v. E. Kentucky Univ., 205

S.W.3d 263, 265 (Ky. App. 2006).

               We conclude that the Board erred in its analysis that CALJ Gott’s

decision in the original claim -- that Jimenez’s injury was only temporary -- is

subject to the doctrine of res judicata so as to bar reopening under KRS 342.125.

We are persuaded that the Board has wholly misconstrued and misapplied the

doctrine of res judicata in the context of reopening of a workers’ compensation

claim. As our Supreme Court explained in Whittaker v. Reeder, 30 S.W.3d 138,

143 (Ky. 2000):

                      Workers’ compensation is a creature of statute. As
               set forth in Chapter 342, workers’ compensation
               proceedings are administrative rather than judicial.
               Although the principles of error preservation, res
               judicata, and the law of the case apply to workers’
               compensation proceedings, they apply differently than in
               the context of a judicial action. For that reason, authority
               based upon judicial proceedings is not necessarily
               binding in the context of proceedings under Chapter 342.

The authority which the Board cites at page 10 of its opinion in discussing the

doctrine of res judicata is based upon judicial proceedings -- not proceedings

under KRS Chapter 342.5




5
  All of the bases upon which the Board relied are rooted exclusively in judicial proceedings.
Prichard, supra, involved a declaration of rights of the parties under a contract; Stewart, supra,
involved an action for damages for the destruction of a house; BTC Leasing, Inc, supra, involved
a mechanic’s or materialmen’s lien.

                                              -11-
             [I]n 3 Larson, The Law of Workmen’s Compensation §
             79.72(f) (1993), we find the following:

                    It is almost too obvious for comment that
                    res judicata does not apply if the issue is
                    claimant’s physical condition or degree of
                    disability at two different times. . . . A
                    moment’s reflection would reveal that
                    otherwise there would be no such thing as
                    reopening for change in condition.

Woodbridge INOAC, Inc. v. Downs, 864 S.W.2d 306, 307 (Ky. App. 1993)

(emphasis added), superseded by statute as stated in Rister v. Scrubet, Inc., No.

2010-SC-000296-WC, 2011 WL 1103895 (Ky. Mar. 24, 2011). By its very nature,

a reopening under KRS 342.125(1)(d) involves the issue of the claimant’s degree

of disability at two different times -- a “[c]hange of disability as shown by

objective medical evidence of worsening or improvement of impairment due to a

condition caused by the injury since the date of the award or order.” (Emphasis

added.)

             Kentucky law has long held as follows:

             Compensation cases may be reopened on grounds that
             would not be sufficient to authorize the disturbance of
             judgments in common law or equity proceedings. A
             ‘change of condition,’ for example, would not overcome
             the defense of res adjudicata in a tort case as it does in a
             compensation case. Cf. KRS 342.125. . . . Where the
             statute expressly provides for reopening under specified
             conditions, the rule of res adjudicata has no application
             when the prescribed conditions are present.

Stambaugh v. Cedar Creek Mining Co., 488 S.W.2d 681, 682 (Ky. 1972).

                                         -12-
             We also note Newberg v. Cash, 854 S.W.2d 791 (Ky. App. 1993).

Although Cash was decided under a prior version of KRS Chapter 342, it is

applicable to the case before us. In Cash, the old board determined that Cash had

failed to establish that he suffered from occupational disability in the underlying

claim. Upon reopening, Cash received an award of 30% PPD. “The ALJ’s

decision that Cash had undergone a change in occupational disability, being

supported by substantial evidence, was properly affirmed by the board.” Id. at 792.

             We agree with Jimenez that the Board erred in concluding that her

motion to reopen is barred by the doctrine of res judicata. Accordingly, we

REVERSE the opinion of the Workers’ Compensation Board and direct the Board

to reinstate the award of the ALJ.



             ALL CONCUR.



BRIEF FOR APPELLANT:                       BRIEF FOR APPELLEE:

Phillipe W. Rich                           E. Shane Branham
Louisville, Kentucky                       Crystal L. Moore
                                           Lexington, Kentucky




                                         -13-